         Case 1:13-cv-00907-APM Document 52 Filed 04/12/19 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                      )
UNITED STATES OF AMERICA                              )
  ex rel. Paul A. Cimino                              )
                                                      )
                       Plaintiff,                     )     Case No. 1:13-cv-00907-APM
                                                      )
               v.                                     )
                                                      )
INTERNATIONAL BUSINESS MACHINES                       )
CORPORATION,                                          )
                                                      )
                       Defendant.                     )
                                                      )

               IBM’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS
                    RELATOR’S FIRST AMENDED COMPLAINT

       Despite a host of allegations asserted for the first time in Relator’s opposition, Relator

fails to state a claim under the False Claims Act. Relator’s opposition, like his First Amended

Complaint, asks this Court to believe the unbelievable: that the IRS would spend hundreds of

millions of dollars on a contract it did not want or need to avoid paying tens of millions of dollars

in overage fees based on an audit whose findings it rejected. Moreover, Relator asserts the IRS

had only those two choices: either pay the full overage charges or enter into a five year contract

for three times that amount.

       Relator further asserts that the alleged fraud was accomplished by duping just one IRS

official—the agency’s Deputy Chief Information Officer no less—into making this binary choice

while another IRS employee—his subordinate—was on vacation. And, lastly, that the IRS then

accepted—and even extended the term of—its undesirable contract, even after the government

became aware of Relator’s allegations of tens-of-millions-of-dollars of fraudulent charges. At

the pleading stage, Relator must allege a plausible scheme (with particularized facts) to defraud
         Case 1:13-cv-00907-APM Document 52 Filed 04/12/19 Page 2 of 17




the government. And here, where the IRS elected to contract with IBM for software year after

year—even after IBM’s supposed scheme was laid bare—the only plausible explanation is that

the IRS wanted the software that IBM provides, not that the IRS was deceived.

        The motion to dismiss this declined qui tam should be granted.

                                               ARGUMENT

   I.      The Alleged False Audit Could Not Have Been Material To The IRS’s Decision
           To Enter Into A Contract It Renewed For Years, Including After Relator’s
           Complaint Revealed The Supposed Fraud.

        It is undisputed that “all plaintiffs bringing private actions under the FCA . . . are[]

required to allege that the allegedly false claim was material to the government’s decision to

make the payment at issue.” Si v. Laogai Research Found., 71 F. Supp. 3d 73, 86 (D.D.C. 2014)

(citing U.S. ex rel. Head v. Kane Co., 798 F. Supp. 2d 186, 194 (D.D.C. 2011)). Relator

attempts to water down the “rigorous” materiality standard made plain in Universal Health

Services, Inc. v. U.S. ex rel. Escobar, 136 S. Ct. 1989, 2002, 2004 n.6 (2016), by arguing that he

need only show that the alleged false statement would be material to “a reasonable person.”

Opp. 27. But the Supreme Court has held that a court deciding materiality “look[s] to the effect

on the likely or actual behavior of the recipient of the actual misrepresentation.” Escobar, 136 S.

Ct. at 2002 (quoting 26 Williston on Contracts § 69:12 (4th ed. 2003)). And this Court has

accordingly held that relators must “allege that the allegedly false claim was material to the

government’s decision to make the payment at issue.” Si, 71 F. Supp. at 86; see also United

States v. Raza, 876 F.3d 604, 617 (4th Cir. 2017) (“More precisely, when the victim is the

government, the prosecution must prove materiality by reference to the particular government

agency or public officials that were targeted.”), cert. denied, 138 S. Ct. 2679 (2018). In short,




                                                   2
           Case 1:13-cv-00907-APM Document 52 Filed 04/12/19 Page 3 of 17




“[materiality] is a ‘demanding’ standard,” D’Agostino v. ev3, Inc., 845 F.3d 1, 7–8 (1st Cir.

2016),1 one which Relator cannot meet.

       Relator makes five arguments regarding materiality in his opposition. Opp. 26-32. None

succeed.

       First, Relator argues that a $90 million penalty2 is material by definition. Id. 27-28. But

“materiality cannot rest ‘on a single fact or occurrence as always determinative.’” Escobar, 136

S. Ct. at 2001 (quoting Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 39 (2011)).

Materiality is a fact specific inquiry that requires a “holistic approach.” U.S. ex rel. Scutellaro v.

Capitol Supply, Inc., No. CV 10-1094 (BAH), 2017 WL 1422364, at *20 (D.D.C. Apr. 19, 2017)

(quoting U.S. ex rel. Escobar v. Universal Health Servs., Inc., 842 F.3d 103, 109 (1st Cir. 2016)).

       Second, Relator argues that because he has alleged that the IRS did not want to enter into

a new contract and then did, the audit must have been material. Opp. 28. In short, Relator

contends that because the contract happened, the audit was material. Relator’s logic would write

materiality right out of the FCA. The truth is far more plausible—the IRS entered into the 2012

agreement with IBM because it wanted and needed IBM’s software. That the IRS entered into

the contract does not establish that the audit findings were material.



1
        See also United States v. Strock, No. 15-CV-0887-FPG, 2018 WL 647471, at *12
(W.D.N.Y. Jan. 31, 2018) (applying the Second Circuit’s post-Escobar case law to hold “that
Escobar’s materiality standard applies to all of Plaintiff’s claims brought under [31 U.S.C.]
§ 3729(a)(1)(A) regardless of whether those claims were brought under a theory of implied false
certification, express false certification, or fraudulent inducement.”), reconsideration denied, No.
15-CV-887-FPG, 2018 WL 4658720 (W.D.N.Y. Sept. 28, 2018); U.S. ex rel. Forcier v. Comput.
Scis. Corp., No. 12 Civ. 1750, 2017 WL 3616665, at *7 (S.D.N.Y. Aug. 10, 2017) (applying the
Escobar materiality standard to 31 U.S.C. § 3729(a)(1)(A) claims regardless of “[w]hether [the
claims are] asserted on a theory of factual falsity or legal falsity.”).
2
       Although Relator repeatedly refers to a “compliance penalty,” Opp. 2-3, 7, 15, 18, 22, 26,
28, 33-36, 39, the 2007 contract states that “[t]here is no penalty associated with the overage
payment” stemming from an audit. Motion to Dismiss (“MTD”) Exhibit (“Ex.”) 1 at 36-37.


                                                  3
         Case 1:13-cv-00907-APM Document 52 Filed 04/12/19 Page 4 of 17




       Third, Relator argues that because the IRS was aware of the software licenses it was

purchasing by virtue of the licenses being explicitly listed in the 2012 agreement—licenses that

Relator calls “compliance penalties”—the audit findings must have been material or the IRS

would not have agreed to pay these “penalties.” Opp. 28, 32; First Amended Complaint (“Am.

Compl.”) ¶ 142.3 Relator is simply repackaging his argument that the contract itself proves

materiality.

       Fourth, in an attempt to refute IBM’s argument that rejected findings cannot be material,

Relator argues that the IRS did not reject the audit findings. Opp. 28-29. But the Complaint

plainly alleges that the IRS twice “rejected” the audit findings. See Am. Compl. ¶ 88 (in

September 2012, the IRS “rejected the audit findings because, in [an IRS employee’s] words,

‘IBM cannot substantiate that the IRS is out of compliance.’”) & ¶ 122 ( in November 2012, the

IRS again “rejected the Deloitte Findings”). Audit findings that were twice rejected cannot have

been material to the agency that rejected them.

       In an effort make sense of his own pleadings, Relator claims that IBM waited for an IRS

employee to go on vacation so it could deceive his supervisor, the IRS’s deputy-CIO and head of

software acquisitions. Opp. 7, 29. Relator’s claim that IBM could scam the IRS out of $90

million by waiting for an IRS employee to take vacation strains credulity. See id. 29. The IRS is

a huge, complex government agency renowned for its auditing capabilities—the notion that the

IRS can be fooled by simply waiting for one line level employee to go on vacation, and that in

his absence, a higher ranking officer would cave to an audit rejected by his subordinate defies

common sense. Even at the pleading stage, the Court need not leave common sense at the door.

See Farah v. Esquire Magazine, 736 F.3d 528, 537 (D.C. Cir. 2013) (applying “common sense”

3
       In his complaint, Relator alleged the exact opposite, that the fees were hidden, but IBM
cannot hide fees that are on the face of the contract. See MTD at 22-23.

                                                  4
         Case 1:13-cv-00907-APM Document 52 Filed 04/12/19 Page 5 of 17




on a motion to dismiss); Ey v. Office of Chief Admin. Officer of U.S. House of Reps., 967 F.

Supp. 2d 337, 346 (D.D.C. 2013) (dismissing complaint where the Court found that the

allegations at issue “defie[d] common sense”).

       Even still, Relator never alleges that the supervisor accepted the audit as true and correct.

Cf. Am. Compl. ¶ 127. If the IRS repeatedly rejected the audit’s findings and never accepted

them, the only reasonable inference is that the audit’s findings were not material to the IRS’s

decision to enter into a new contract with IBM. This is true even if the IRS deputy CIO was

troubled by the audit findings while his subordinate was on vacation.

       Fifth and finally, Relator disputes IBM’s argument that the Court should consider the

IRS’s actions after it entered into the 2012 contract. In so doing, Relator argues that the Court

should ignore the fact that the IRS continued its contractual relationship with IBM long after he

supposedly blew the whistle on the fraud in 2013. 4 Opp. 29-32.5 But this is not the law. In

United States ex rel. Nargol v. DePuy Orthopaedics, Inc., 865 F.3d 29, 35 (1st Cir. 2017), cert.

denied sub nom. Med. Device Bus. Servs. v. U.S. ex rel. Nargol, 138 S. Ct. 1551 (2018), the First

Circuit held that the relators did not prove materiality where the Food and Drug Administration

(“FDA”) did not withdraw or suspend its approval of the defendant’s medical devices after

learning of the defendant’s alleged misrepresentations. “Even in an ordinary situation not

involving a misrepresentation of regulatory compliance made directly to the agency paying a
4
        Relator’s footnoted assertions that the contract documents IBM attached as exhibits to its
Motion to Dismiss are not the full and complete contract documents are baseless. Opp. 4 n.2 & 8
n.4. Notably, Relator does not contest the veracity of the documents IBM attached. If Relator
believes there are different versions of the contracts available, then he could have attached them
to his Complaint or his opposition. He did neither.
5
        Relator claims that “the 2012 contract appears to renew itself automatically,” providing
“no means or bases for terminating it.” Opp. 31. But the IRS could have decided at any time not
to renew the contract, in which case it would not have renewed automatically. See MTD Ex. 2 at
16 (discussing contract termination). And Relator fails to account for the undisputable fact that
the IRS elected to extend the agreement past even its original term. Id. at 206-08.


                                                 5
         Case 1:13-cv-00907-APM Document 52 Filed 04/12/19 Page 6 of 17




claim, when ‘the Government pays a particular claim in full despite its actual knowledge that

certain requirements were violated, that is very strong evidence that those requirements are not

material.’” Id. at 34-35 (quoting Escobar, 136 S. Ct. at 2003). That “very strong evidence

becomes compelling when an agency armed with robust investigatory powers to protect public

health and safety is told what Relators have to say, yet sees no reason to change its position.” Id.

at 35. Likewise, the Third Circuit similarly held that “a misrepresentation is not ‘material to the

Government's payment decision,’ when the relator concedes that the Government would have

paid the claims with full knowledge of the alleged noncompliance.” U.S. ex rel. Petratos v.

Genentech Inc., 855 F.3d 481, 490 (3d Cir. 2017) (quoting Escobar, 136 S. Ct. at 1996)

(emphasis in original). The same is true here: the IRS knew of IBM’s alleged malfeasance and

yet paid the claims—without dispute—for years following.

       United States ex rel. Campie v. Gilead Sciences, Inc., 862 F.3d 890 (9th Cir. 2017), is not

to the contrary. Cf. Opp. 31. The defendant there argued that the FDA’s continued approval of

the defendant’s prescription drugs after learning of alleged misrepresentations of compliance

with FDA regulations was proof that the fraud was immaterial. See Campie, 862 F.3d at 906.

The Ninth Circuit acknowledged the strength of this argument, particularly in light of Escobar,

noting that Relators faced “an uphill battle in alleging materiality.” Id at. 905. But the Court

ultimately rejected this argument in large part because the defendant previously corrected its

noncompliance with FDA regulations. “Once the unapproved and contaminated drugs were no

longer being used, the government’s decision to keep paying for compliant drugs does not have

the same significance as if the government continued to pay despite continued noncompliance.”

Id. at 906. Relator does not allege IBM “corrected” anything at any time during the five-plus-

year agreement, and thus, his reliance on Campie is misplaced.




                                                 6
          Case 1:13-cv-00907-APM Document 52 Filed 04/12/19 Page 7 of 17




         At bottom, Relator’s fraudulent inducement theory “turns on the defendant’s eligibility

for payment by the government—had the government known about the fraud in the inducement,

it never would have entered the contract, and no payments would have been made.” Si, 71 F.

Supp. 3d at 88 (internal quotation marks and citation omitted). But here the government knew.

The government has known the entirety of IBM’s purported secret scheme since 2013, yet the

IRS continued to exercise option year after option year under the contract, even extending it. See

Am. Compl. ¶ 127; MTD Ex. 2. Against that backdrop, the twice-rejected audit findings could

not have been material to the government’s contracting decisions. See D’Agostino, 845 F.3d at 8

(affirming dismissal of relator’s claim that defendant fraudulently induced the FDA into

approving their product where the FDA failed “to withdraw its approval” of the product “in the

face of [Relator’s] allegations”); see also U.S. ex rel. McBride v. Halliburton Co., 848 F.3d

1027, 1034 (D.C. Cir. 2017) (finding that the government’s decision not to disallow any charged

costs after an investigation was “very strong evidence” that the requirements at issue were not

material) (quoting Escobar, 136 S. Ct. at 2003). Relator’s failure to plausibly allege materiality

is fatal to his FCA case as a whole. The Complaint should be dismissed.

   II.      The Allegedly False Audit Did Not Induce Or Cause The IRS To Enter Into The
            2012 Contract.

         FCA complaints alleging a fraud-in-the-inducement theory must also plausibly allege

“that the United States was induced by, or relied on, the fraudulent statement or omission when it

awarded the contract.” U.S. ex rel. Westrick v. Second Chance Body Armor, Inc., 266 F. Supp.

3d 110, 129 (D.D.C. 2017) (internal quotation marks and citation omitted); see also U.S. ex rel.

Keaveney v. SRA Int’l, Inc., 219 F. Supp. 3d 129, 141-42, 145 (D.D.C. 2016) (granting motion to

dismiss where relators “failed to allege how Defendants’ alleged failure to notify the government

of the existence of the subcontractors induced the government to enter into the contract”).



                                                 7
           Case 1:13-cv-00907-APM Document 52 Filed 04/12/19 Page 8 of 17




          Relator makes no such showing. Relator uses strong rhetoric, claiming even that IBM

“forced” the IRS into signing the 2012 contract. Opp. 1-2. But conclusory statements aside, he

cites no plausible allegations that IBM’s conduct was “at least a substantial factor in causing, if

not the but-for cause of, submission of false claims.” See United States v. Toyobo Co., 811 F.

Supp. 2d 37, 48 (D.D.C. 2011) (internal quotation marks and citation omitted). Relator’s claims

are entirely dependent on the specious theory that the IRS had only two choices: pay $90 million

in overage charges or enter into a new contract for $265 million. Relator alleges no facts to

explain why the IRS was unable to dispute the alleged overages, or negotiate a new, favorable,

contract. The Court need not draw “all inferences,” from Relator’s allegations—as he contends,

see Opp. 18, 24—only “reasonable” ones. See Ashcroft v. Iqbal, 556 U.S.662, 663 (2009). Like

materiality, Relator’s failure to plausibly allege inducement or causation is fatal to his FCA case

as a whole and requires dismissal of the entire Complaint.

   III.      IBM Did Not Make A False Statement To The IRS.

          A FCA fraud-in-the-inducement theory also requires Relator to plead that IBM

knowingly made a false statement or representation to the IRS to cause it to enter into the

contract. See, e.g., Si, 71 F. Supp. 3d at 87. The alleged false statement here is the audit report.

But the audit report was not IBM’s statement, and Relator does not even plausibly allege that it

was false.

          To distract from these fatal deficiencies, Relator points to alleged false statements

purportedly made by IBM that are not the false statement. Opp. 11. For example, Relator

alleges that IBM told the IRS that an audit would likely save it money, when in truth IBM

thought an audit would show that the IRS owed money. Id. 11-12. Relator claims that IBM used

this false statement to “trick” the IRS into agreeing to an audit. But Relator never says to what




                                                    8
         Case 1:13-cv-00907-APM Document 52 Filed 04/12/19 Page 9 of 17




end. The 2007 contract gave IBM the unconditional, unilateral right to audit the IRS’s

compliance with the terms of the agreement at any time. MTD Ex. 1 at 18. Therefore, even if

IBM made the purportedly false statement, it induced nothing. IBM always had the right to audit

the IRS, regardless of its reasons. 6

        A.      IBM Did Not Produce The Audit Report.

        Relator cannot plausibly allege that Deloitte’s independent audit constitutes a false

statement by IBM. Although Relator repeatedly calls Deloitte IBM’s “agent,” repetition does not

make it so. “[A] plaintiff must plead facts that plausibly support an inference that an agency

relationship existed in order to survive a Rule 12(b)(6) motion.” Jefferson v. Collins, 905 F.

Supp. 2d 269, 285 (D.D.C. 2012). Mere “conclusory allegations” do not “give rise to a

reasonable inference of an agency relationship” at the motion-to-dismiss stage. Id.

        Relator points to conclusory allegations that IBM “imposed audit assumptions” on

Deloitte and also notes that IBM and Deloitte communicated during the audit process. Opp. 15-

16. But neither creates an agency relationship. Consistently, Relator’s logic assumes the

conclusion: IBM manipulated the audit, therefore Deloitte must have been its agent, which is

what allowed IBM to manipulate the audit. See id. Without alleged facts to support Relator’s

claims that Deloitte was, for example, at IBM’s “beck and call,” id. at 5, the conclusory

allegation is meaningless.


6
        Relator also points to contradictory allegations that (1) the IRS did not want to extend the
term of the 2007 agreement and that (2) IBM purportedly convinced the IRS not to extend the
term of the 2007 agreement. Opp. 11-12. Though Relator accuses IBM of “want[ing] to debate
the facts as alleged,” Opp. 13, it is Relator’s Complaint that contains the two contradictory
statements. See, e.g., Am. Compl. ¶¶ 55 (“By late 2011, Defendant IBM . . . [was] also aware
that the IRS was not interested in renewing its Existing Enterprise License with IBM”) & 59
(“IBM’s plan consisted of . . . convincing the IRS to forego the upcoming option year on the
Existing Enterprise License”). But ultimately, IBM’s and the IRS’s motivations regarding the
2007 contract are beside the point.


                                                 9
        Case 1:13-cv-00907-APM Document 52 Filed 04/12/19 Page 10 of 17




       At most, the Complaint contains IBM’s alleged internal musings about Deloitte’s audit

process, not any exertion of control over Deloitte. See Am. Compl. ¶¶ 76-93. Relator’s reliance

on communications, seen for the first time in his opposition, are not to the contrary, but also must

not be given any weight. See Opp. 16-17 (“sit tight until we can [get] a handle on Deloitte”;

“Can Deloitte factually prove these products are used or deployed?”; IBM wanted to understand

the audit results and “compliance numbers”).

       These purported communications, as well as Relator’s newfound allegation that “IBM’s

reprimands of Deloitte primarily took place over the telephone,” id. 3, are not alleged in the

Complaint. Likewise, in his attempt to explain away why a Big Four accounting firm like

Deloitte would throw away its reputation to do IBM’s bidding, Relator claims for the first time

that Deloitte’s employees benefitted from doing as IBM said. Id. 18. But, “[a] complaint may

not be amended by the briefs in opposition to a motion to dismiss.” Konah v. D.C., 815 F. Supp.

2d 61, 71 (D.D.C. 2011) (internal quotation marks and citation omitted); see also id. (“Because a

motion to dismiss requires courts to test the sufficiency of the factual allegations contained

within the four corners of the complaint, the court disregards any additional factual allegations

contained within the plaintiff’s opposition to the defendant’s motion.”). Relator alleges no facts

demonstrating that Deloitte was anything but the independent auditor it was contracted to be.

MTD Ex. 1 at 18.

       In addition, so far as the Complaint reveals, IBM’s internal musings about Deloitte’s

audit were not communicated to Deloitte and therefore could not have manipulated Deloitte’s

audit. Assuming the conclusion again, Relator argues that because Deloitte’s audit found what

IBM anticipated, IBM must have controlled the audit. Opp. 18. Such conclusory allegations




                                                 10
         Case 1:13-cv-00907-APM Document 52 Filed 04/12/19 Page 11 of 17




cannot form the basis for a plausible allegation of control sufficient to establish an agency

relationship. 7

        Moreover, Relator’s own allegations of control contradict themselves. Compare id. 19

(“[t]his was a process IBM controlled throughout”), with id. (“[t]he audit results were

manipulated by IBM after IBM received Deloitte’s initial findings”). The Complaint fails to

allege facts to support its leap from IBM being internally displeased with Deloitte’s audit to

Deloitte supposedly lying in its audit report and then lying to the IRS to make IBM happy. For

example, Relator claims that for one type of software product, WebSphere, Deloitte’s audit

initially reached one number and then later reached another. Am. Compl. ¶¶ 72, 126; Opp. 22.

But Relator does not allege any facts to show that IBM dictated the second number or that

Deloitte only accepted it to benefit IBM. Without allegations to connect the dots from IBM

being unhappy with the audit results to Deloitte abandoning its independence and working at

IBM’s direction, the audit is simply Deloitte’s statement.

        Finally, apparently realizing that his allegations that the IBM Internal Audit Team tasked

with “validating” Deloitte’s findings suggested that IBM was not controlling Deloitte’s audit,

Relator argues that IBM “could . . . require Deloitte to apply” the Internal Audit Team’s

assumptions. Opp. 20. But again, Relator does not make this allegation in the Complaint, and

cannot tack it on through his opposition. See Konah, 815 F. Supp. 2d at 61. In any event,

Relator’s new allegation is also conclusory. It again requires the Court to assume that IBM

could control Deloitte’s audit without any plausible facts to support it.



7
        Relator quibbles with IBM’s reliance on Chandamuri v. Georgetown University, 274 F.
Supp. 2d 71 (D.D.C. 2003). See Opp. 18-19. But Chandamuri stands for the well-established
rule that conclusory allegations are insufficient to withstand a motion to dismiss, see 274 F. Supp.
2d at 80-81. See MTD 13-14.


                                                 11
        Case 1:13-cv-00907-APM Document 52 Filed 04/12/19 Page 12 of 17




       B.      There are No Well Pled Allegations that the Alleged Statement At Issue—the
               Audit Report—Was False.

       Relator pleads no facts showing that IBM communicated the allegedly false assumptions

to Deloitte—much less “imposed” them on Deloitte’s audit. MTD at 14. To be sure, Relator

asserts that IBM was testing the audit assumptions, but does not allege that this was actually

communicated to Deloitte.8

       Moreover, there are no well pled facts from which the Court could find that IBM’s

desired assumptions would have rendered the audit false had they been conveyed to Deloitte.

For example, Relator concedes in his opposition that the contract does not specify whether the

relevant licenses should be measured by usage or installation, and instead looks to IBM to clarify

the proper metric. Opp. 23. Relator points to a nefarious “hidden” column of data in a Deloitte

spreadsheet, but provides no factual basis from which the Court could conclude that the usage

data in the “hidden” column was the only possible measure to be applied in the audit, rendering

all other metrics false. Id. 23. And IBM seeking a “credible story around deployment” is not

evidence of attempted audit falsification, particularly when the same purported communication

references the IRS as having its own “story.” See id. 6 & 20; Am. Compl. ¶ 82.9




8
        For example, Relator cites an assumption regarding “floating user licenses” but the
paragraphs of the Complaint he points to (¶¶ 79-82) reference only internal IBM emails, not IBM
communications to Deloitte. See Opp. 21. Relator also references an assumption concerning
licenses on discontinued servers, but, again, the paragraphs of the Complaint he points to (¶¶ 83-
85) reference only internal IBM emails. See Opp. 21. Nowhere does the Complaint allege that
IBM communicated these, or any other, assumptions to Deloitte.
9
        Relator ratchets up the rhetoric in his opposition, repeating the term “hammer,” which the
Complaint attributes to unnamed IBM employees pre-audit, and “pain point,” a term not
attributed to anyone at IBM or anywhere else in the Complaint. See Opp. 6, 12, 14, 17, 20; Am.
Compl. ¶¶ 22, 62. Relator’s own characterizations are no substitute for well pled facts.


                                                12
           Case 1:13-cv-00907-APM Document 52 Filed 04/12/19 Page 13 of 17




There are simply no well pled facts showing that Deloitte’s audit was legally false. 10

           Finally, even if Relator had properly pled facts alleging that IBM’s preferred audit

assumptions were false, those assumptions were communicated to Deloitte, and the assumptions

were imposed on Deloitte’s audit, Relator’s theory is still fatally flawed. The Complaint does

not allege that the IRS did not understand the audit’s assumptions. Generally accepted auditing

principles require that auditors make assumptions in their audits, and that they disclose those

assumptions in the resulting audit report.11 And Relator nowhere pleads that Deloitte’s audit

report failed to include its assumptions—or that the IRS, the nation’s foremost auditor, did not

ask for them—or that the IRS somehow did not understand the assumptions that Deloitte made.

For that reason, too, Relator’s falsity theory fails.

     IV.      Any Allegedly False Statements Made By IBM Were Not Made With Scienter.

           Relator never alleges that the false statement was made with scienter. Relator attempts to

show, in his opposition, that he alleged scienter under the FCA, but without success. Relator can

point only to alleged statements that are not within the Deloitte audit (the alleged false statement),

and are therefore beside the point, or he simply recites the same conclusory allegations regarding

IBM’s purported control over Deloitte. Opp. 24. Relator must allege more than “this was all a

fraud and they knew it.” For all the reasons stated in the Motion to Dismiss and herein, the

Complaint should be dismissed on this basis as well.


10
       For the same reason, it does not matter that Relator alleges that IBM discussed the audit
report with the IRS after Deloitte presented it, because Relator has not plausibly alleged that
Deloitte’s audit report was false.
11
        See, e.g., U.S. Gov’t Accountability Off., GAO-12-331G, Government Auditing
Standards §§ 2.11, 7.08, 7.10 (Dec. 2011) (stating that in a compliance audit, “Auditors should
prepare audit reports that contain [] the objectives, scope, and methodology of the audit” and
“Auditors should communicate audit objectives in the audit report in a clear, specific, neutral,
and unbiased manner that includes relevant assumptions.”) (emphasis added), available at
https://www.gao.gov/assets/590/587281.pdf.


                                                   13
          Case 1:13-cv-00907-APM Document 52 Filed 04/12/19 Page 14 of 17




     V.      Relator’s Hidden-Compliance-Charge Theory Fails to State a Claim.

          Relator’s hidden-compliance-charge theory fails to state either a fraud-in-the-inducement

FCA claim or a distinct FCA claim. The Complaint dedicates only eight paragraphs to Relator’s

claim of hidden fraudulent compliance charges, and unsurprisingly fails to plead the necessary

elements of the FCA. Am. Compl. ¶¶ 135-42.

          First, regarding his fraud in the inducement claim, although Relator summarily alleges in

his Complaint that IBM said it would waive the overage charges stemming from Deloitte’s audit

if the IRS entered into a new contract, he does not allege that IBM knew this statement was false

when it was made. U.S. ex rel. Purcell v. MWI Corp., 807 F.3d 281, 287 (D.C. Cir. 2015) (“To

be liable under the FCA, a defendant must have made the false claims knowingly.”). For this

reason, Relator fails to plead the first two elements of a FCA claim—a false statement made

knowingly, with scienter. See Si, 71 F. Supp. 3d at 86 (citing 31 U.S.C. § 3729(a)(1)). And for

all the reasons explained above, Relator has not plausibly pled materiality, inducement or

causation sufficient to sustain a fraud in the inducement claim. See supra pp. 2-8.

          Second, Relator’s hidden-compliance-fees allegations also fail to state a distinct FCA

claim. The fees that Relator claims were hidden were, in fact, listed on the face of the contract.

MTD Ex. 2 at 14 (showing the payment schedule); 21-142 (showing license schedule and

quantities). The Complaint contains no allegations concerning the negotiation of the 2012

agreement—and therefore no allegations that the hidden-in-plain-sight-fees were falsely or

fraudulently represented or added into the agreement without the knowledge and acquiescence of

the IRS.12 Relator therefore fails to allege the first element of a FCA claim—a false statement.



12
        Relator claims “IBM does not dispute that it did not provide the licenses.” Opp. 36. That
is simply not so. See MTD 23. IBM disputes Relator’s entire case as a matter of fact. As
Relator well knows, however, IBM must take all of Relator’s well pled facts as true for purposes

                                                  14
           Case 1:13-cv-00907-APM Document 52 Filed 04/12/19 Page 15 of 17




           There are also no allegations of scienter with regard to this claim—there are no

allegations at all of the state of mind of IBM when adding these “hidden fees” to the face of the

contract. 13 And further, there are zero allegations of materiality or causation with respect to the

“hidden fees” claim. It should be dismissed, along with the rest of Relator’s claims.

     VI.      Relator’s FCA Conspiracy Count Fails To State A Claim And Should Be
              Dismissed.

           Because Relator’s Complaint fails to state a FCA claim, it necessarily fails to state a

conspiracy claim. “[T]here can be no liability for conspiracy where there is no underlying

violation of the FCA.” Si, 71 F. Supp. 3d at 89.

           But the conspiracy claim also fails on its own accord. The Complaint does not contain a

single allegation identifying Deloitte as a co-conspirator. Again, for the first time in his

opposition, Relator summarily refers to Deloitte as IBM’s “agent and co-conspirator” on the first

page. Opp. 1. That is the entirety of the discussion regarding a co-conspirator. Relator does not

cite a single paragraph in his Complaint alleging facts that establish a co-conspirator relationship

between IBM and Deloitte. See Konah, 815 F. Supp. 2d at 71 (“A complaint may not be

amended by the briefs in opposition to a motion to dismiss.”).

           Even if Relator could add this allegation via his opposition brief, he cannot have it both

ways—Deloitte cannot be both IBM’s agent and its co-conspirator. The intra-corporate

conspiracy doctrine “is based on the notion that a corporation and its agents constitute a single

legal entity that cannot conspire with itself.” Tabb v. D.C., 477 F. Supp. 2d 185, 190 (D.D.C.

of a motion to dismiss. See, e.g., Kaempe v. Myers, 367 F.3d 958, 963 (D.C. Cir. 2004). That is
not conceding anything; it is simply the procedural posture.
13
        As noted previously, Relator’s tortured attempt to twist IBM’s words here should be
ignored by the Court. Opp. 36. IBM has not contradicted itself or failed to dispute Relator’s
allegations concerning the “hidden fees.” As very clearly set forth in the Motion to Dismiss and
herein, IBM disputes that fees listed in a contract are hidden, and disputes any notion that the
IRS was duped into a contract or signed a contract it did not understand.

                                                    15
          Case 1:13-cv-00907-APM Document 52 Filed 04/12/19 Page 16 of 17




2007); see also Martin v. D.C., 968 F. Supp. 2d 159, 169 (D.D.C. 2013) (holding that because

defendants were agents of the D.C. government during the alleged events giving rise to the

litigation, the intra-corporate conspiracy doctrine applied). Relator’s own assertions of an

agency relationship are fatal to his conspiracy claim.

       Relator’s conspiracy claim further fails because it does not allege an agreement between

IBM and Deloitte. U.S. ex rel. Conteh v. IKON Office Sols., Inc., 103 F. Supp. 3d 59, 68 D.D.C.

2015) (“[A]t the motion to dismiss stage of a case, a plaintiff/relator must identify any agreement

between the parties to defraud the government.”) (internal quotation marks and citation omitted).

Without a co-conspirator or an agreement, there can be no conspiracy.

   VII.     The Complaint Should Also Be Dismissed For Failure To Plead Fraud With
            Particularity As Required By Rule 9(b).

       Relator fails to plead “the who, what, when, where, and how of the alleged fraud,” as

required under Rule 9(b). United States v. Kellogg Brown & Root Servs., Inc., 800 F. Supp. 2d

143, 153 (D.D.C. 2011) (internal quotation marks and citation omitted). “[I]n order to satisfy

Rule 9(b), [Relator] must set forth an adequate factual basis for his allegations.” See U.S. ex rel.

Totten v. Bombardier Corp., 286 F.3d 542, 552 (D.C. Cir. 2002). For all of the reasons set forth

above, and for all of the reasons detailed in IBM’s Motion to Dismiss (at pp. 26-31), Relator fails

to plead any fraud by IBM with the particularized detail required to survive dismissal.

                                         CONCLUSION

       This qui tam action was filed nearly six years ago. The United States—the allegedly

defrauded party—has declined to intervene and prosecute the case. Relator has already amended

his Complaint once. A third attempt would be futile. The Court should grant IBM’s motion and

dismiss the First Amended Complaint in its entirety with prejudice as to Relator.




                                                 16
       Case 1:13-cv-00907-APM Document 52 Filed 04/12/19 Page 17 of 17




Dated: April 12, 2019                     Respectfully submitted,
                                          HOGAN LOVELLS US LLP

                                          /s/ Michele W. Sartori
                                          Michele W. Sartori (D.C. Bar # 478772)
                                          555 13th Street, N.W.
                                          Washington, D.C. 20004
                                          (202) 637-5600 (telephone)
                                          (202) 637-5910 (facsimile)

                                          Robert L. Toll (D.C. Bar # 1021934)
                                          875 Third Avenue
                                          New York, NY 10022
                                          (212) 918-3000 (telephone)
                                          (212) 918-3100 (facsimile)

                                          Counsel for Defendant IBM




                                     17
